Per Curiam:
Nowhere in the record submitted by plaintiffs in error does it appear that a judgment was entered against them in the trial court. We find original and amended findings of fact by the trial judge and direction to the clerk for the entry of judgment, but no such judgment was ever entered of record in the trial court. Rule 112 (a) R.C.P. Colo., requiring the inclusion of the judgment in the record is mandatory, and without a compliance therewith *37there is nothing for this court to review. Savageau, Inc. v. Larsen, 117 Colo. 229, 185 (2d) 1012; Howard v. American Law Book Co. 121 Colo. 5, 212 P. (2d) 1006. The writ of error is, therefore, dismissed.